Name: Commission Regulation (EC) No 1558/96 of 30 July 1996 laying down certain transitional measures relating to the entry prices for imports of certain fruit and vegetables originating in the associated countries of Central Europe
 Type: Regulation
 Subject Matter: plant product;  prices;  international trade;  tariff policy;  economic geography
 Date Published: nan

 No L 193/10 r~EN | Official Journal of the European Communities 3 . 8 . 96 COMMISSION REGULATION (EC) No 1558/96 of 30 July 1996 laying down certain transitional measures relating to the entry prices for imports of certain fruit and vegetables originating in the associated countries of Central Europe THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ('), as last amended by Regulation (EC) No 1 193/96 (2), and in parti ­ cular Article 3 ( 1 ) thereof, should be allowed to enter at the reduced entry prices subject to compliance with the Community provisions on utilization laid down in Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (4), Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 (5) and Commission Regulation (EEC) No 2251 /92 of 29 July 1992 on quality inspection of fresh fruit and vegetables (6), as last amended by Regulation (EC) No 3148/94 0; Whereas, with a view to the proper application of this Regulation , the provisions of the Europe Agreements on the origin of products must apply, whereas, specific provi ­ sions should also be adopted on the use to be made of the products concerned by the processing industry, Whereas the Management Committee for fresh Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, Whereas, in the wake of the Uruguay Round of multi ­ lateral trade negoatiations, the reference price arrange ­ ments stipulating payment of a countervailing charge on imports of certain fruit and vegetables have been replaced by a system of specific customs duties linked to the entry price ; HAS ADOPTED THIS REGULATION: Article 1 Whereas the application of such entry prices to certain products intended for processing and originating in Bulgaria, the Czech Republic, Slovakia, Hungary, Poland and Romania could place an excessive burden on industry and thus impede trade with those third countries; whereas, in accordance with the negotiating Directives concerning agricultural products adopted by the Council on 6 March 1995, negotiations are currently under way with the countries concerned with a view to finding a solution to this matter through Additional Protocols to the Europe Agreements (3); whereas 'interim' Additional Protocols will only cover the trade-related aspects of Additional Protocols; whereas, pending the outcome of negotiations on these Protocols, an adjustment should be made by reducing, as an autonomous and transitional measure until 31 December 1996, the entry prices of certain fruit intended for processing; 1 . The entry prices above which the specific duty is reduced to zero, as an autonomous and transitional measure, on the products listed in the Annex originating in Bulgaria, the Czech Republic, Slovakia, Hungary, Poland and Romania and intended for processing shall be as shown therein . Whereas, in order to ensure that the fruit in question is actually intended for processing, the products concerned 2. Where the entry price of a consignment is 2, 4, 6 or 8 % less than the relevant entry price, the specific duty shall be equal respectively to 2, 4, 6, or 8 % of the latter entry price . Where the entry price of a consignment is less than 92 % of the entry price applicable, the highest specific duty shall apply. (') OJ No L 349, 31 . 12 . 1994, p. 105. (2) OJ No L 161 , 29 . 6 . 1996, p. 1 . ( 3) OJ No L 347, 31 . 12. 1993, p. 1 (Hungary). OJ No L 348 , 31 . 12. 1993, p. 1 (Poland). OJ No L 360, 31 . 12. 1994, p. 1 (Czech Republic). OJ No L 359, 31 . 12. 1994, p. 1 (Slovakia). (4) OJ No L 302, 19 . 10 . 1992, p. 1 . Is) OJ No L 253, 11 . 10 . 1993, p. 1 . (6) OJ No L 219, 4 . 8 . 1992, p. 9 .OJ No L 357, 31 . 12. 1994, p. 1 (Romania). OJ No L 358 , 31 . 12. 1994, p. 1 (Bulgaria). 0 OJ No L 332, 22 . 12 . 1994, p. 28 . 3 . 8 . 96 EN Official Journal of the European Communities No L 193/ 11 3 . The products concerned shall be allowed to enter at the reduced entry prices provided for in paragraph 1 subject to the conditions laid down in :  Article 82 of Regulation (EEC) No 2913/92 and Articles 291 et seq. of Regulation (EEC) No 2454/93 ,  Article 10 of Regulation (EEC) No 2251 /92. Article 3 The products listed in the Annex and used for the manu ­ facture of any of the products listed in Article 1 ( 1 ) of Council Regulation (EEC) No 426/86 (') shall be consi ­ dered as intended for processing for the purposes of Article 1 ( 1 ). Article 4 This Regulation shall enter into force on the day follow ­ ing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply until 31 December 1996. Article 2 The Protocol concerning the definition of the concept of originating products and methods of administrative cooperation annexed to each Europe Agreement shall apply. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1996. For the Commission Franz FISCHLER Member of the Commission ANNEX CN code Description Preferential entry price(ECU/ 100 kg net weight) 0808 20 57 0809 40 30 Pears Plums 32,0 53,5 (') OJ No L 49, 27. 2. 1986, p. 1 .